This is an original action in this court for a writ of habeas corpus. The petitioner alleges that he is restrained of his liberty and is unlawfully *Page 61 
held by Even Akin, sheriff of Taylor county, Ky., and now is incarcerated in the common jail of the city of Shawnee, Okla.; that a requisition from the Governor of the state of Kentucky has been honored by the Governor of the state of Oklahoma; and that the said sheriff is about to convey petitioner to the state of Kentucky upon an indictment pending in the court of Taylor county, Kentucky, charging petitioner with the crime of child abandonment and desertion.
A writ of habeas corpus was issued upon said petition, returnable at 10 o'clock a.m., May 28, 1927, at which time a hearing was had, and respondent made his return, showing that he held petitioner upon a proper showing that petitioner was charged with the crime of child abandonment in Taylor county, Kentucky, and that a requisition had been requested by the Governor of Kentucky to the Governor of Oklahoma, to deliver the petitioner to the respondent Even Akin, sheriff of Taylor county, Kentucky. Petitioner is charged with being a fugitive from justice from the state of Kentucky.
Petitioner sued out this writ, denying he is a fugitive. Habeas corpus is the proper proceeding to determine whether the prisoner is a fugitive, within the meaning of the extradition laws, and subject to be taken from the jurisdiction of this state to the state of Kentucky, whose laws he is charged with violating. Upon the hearing had, the court determined that the petitioner was a fugitive.
The writ is therefore denied, and prisoner remanded to the custody of the respondent.
DOYLE, P.J., and EDWARDS, J., concur. *Page 62